Citation Nr: 1002649	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to August 20, 
2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1967 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating action in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico granted service connection and 
awarded a 50 percent evaluation for PTSD.  Following receipt 
of notice of that determination, the Veteran perfected a 
timely appeal with respect to the initial 50 percent rating 
assigned to his PTSD.  In August 2007, the Veteran testified 
before the undersigned at a Travel Board hearing.  

In April 2009, the Board remanded this case to include for 
the procurement of a VA examination.  In an October 2009 
rating decision, the RO increased the disability rating for 
PTSD to August 20, 2009, the date of the VA examination.  
Thus, the matter of a higher rating is resolved as of that 
date.  


FINDINGS OF FACT

1.  From October 8, 2004, to August 20, 2007, the Veteran's 
PTSD caused occupational and social impairment, with 
deficiencies in most areas, but did not result in total 
occupational and social impairment.

2.  From August 20, 2007, the Veteran's PTSD resulted in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met from 
October 8, 2004 to August 20, 2007, and the criteria for a 
100 percent rating are met from August 20, 2007.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A VCAA letters dated in October 2004 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant 
that additional information or evidence was needed to support 
the initial service connection claim and asked the claimant 
to send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation of 
50 percent assigned following the grant of service connection 
for PTSD.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 50 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
examinations in April 2005 and August 2006.  38 C.F.R. 
§ 3.159(c)(4).  The VA examination reports are supported by 
the record.  They included a review of the pertinent history 
and examination of the Veteran.  His current symptoms were 
discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

VA outpatient records dated from October 2004 (the effective 
date of service connection for PTSD) reflect that the Veteran 
was in counseling for his PTSD and reported insomnia.  

The Veteran was afforded a VA psychiatric examination in 
April 2005.  At that time, the Veteran asserted having 
problems performing work-related tasks due to his psychiatric 
symptomatology.  In particular, he described avoiding 
stressful situations, and experiencing difficulties making 
decisions, at work.  In addition, he noted that he had missed 
approximately 10 days of work within the past year due to 
mental health reasons.  The Veteran was noted to be a nurse.  
He stated that e had trouble making decisions at work and had 
recently injured a patient due to his overzealous reaction in 
a stressful situation.  The Veteran related that he was 
married, but his wife had separated from him because she was 
afraid of him.  He indicated that he had friends that he 
spent time with every weekend.  The Veteran reported that he 
was taking medication and was involved in counseling with VA 
for his PTSD.  With regard to substance abuse, the Veteran 
stated that he consumed 6 beers a day during the week and 30 
beers over the weekend.  

Mental status examination revealed that the Veteran was 
casually dressed with good grooming and hygiene, although he 
was unshaven.  He was open, cooperative, and maintained good 
eye contact.  He was alert and fully oriented.  His speech 
was clear and coherent, although monotone.  His thought 
process and content were logical and goal directed as well as 
appropriate.  There was no impairment in thought processes, 
communication, or attention.  The Veteran described his mood 
as sad and displayed flat affect which was consistent with 
his mood.  He was tearful at time, particularly when he 
described his current family situation.  He denied suicidal 
or homicidal ideation.  His level of insight and judgment 
were considered to be fair.  The examiner provided an Axis I 
diagnostic impression of moderate to severe chronic PTSD.  
The global assessment of functioning (GAF) was 51.  Other 
psychiatric testing revealed moderate to severe PTSD.  

On February 16, 2006, the Veteran reported for VA treatment 
in a very unkempt state.  His affect was flat and his eyes 
looked very tired.  His energy appeared low.  The examiner 
noted that it appeared that he was isolated and had no 
outlets where he could be challenged to grow.  The next day, 
the Veteran was examined.  The Veteran related that he had 
divorced from his wife.  He indicated that his relationships 
with his children were good and he lived with a daughter and 
her children.  The Veteran stated that he had begun dating 
someone, but they were not close.  He did not have other 
close relationships, but had a few "drinking buddies."  The 
Veteran related that he guessed that he could be closer to 
people, but he did not want to hurt them.  He denied having 
any effective means of stress management.  He reported no 
suicidal ideation, but indicated that he excessively drank 
alcohol.  The Veteran was still employed as nurse, but had 
begun to call in sick with greater frequency and indicated 
that he did not care about work any more.  Mental status 
examination revealed that he was oriented to person, time, 
place, and present situation.  His speech exhibited regular 
rate, rhythm, and volume.  His articulation and vocabulary 
were appropriate.  His thought process and content were 
coherent, goal directed, and appropriate.  There were no 
psychotic thought processes.  Immediate, recent, and remote 
memory was intact.  There was no difficulty with attention or 
concentration.  Cognitive functioning was average to high 
average.  His mood was depressed and his affect was flat.  
His emotional responses were appropriate.  He denied having a 
history of physical, sexual, or psychological abuse.  He 
denied being violent.  There was no homicidal ideation.  
Insight and judgment were good.  Psychological testing 
revealed that the Veteran was depressed, anxious, hopeless, 
and vulnerable to further psychological decompensation.  It 
was recommended that the Veteran have vocational counseling 
to change jobs. 

By mid-November, the Veteran reported that he had a 
girlfriend, but his daughter no longer lived with him.  He 
was still working as a recover room nurse.  His GAF was 60. 
By October 2, 2007, the Veteran related that he had passive 
suicidal ideation.  His GAF remained 60.  By January 26, 
2009, his GAF had decreased to 52.  The Veteran remained 
cognitively intact, but the examiner noted that he did not 
appear to have good insight into current distress or his use 
of alcohol as a coping mechanism.  His judgment was somewhat 
impaired by his desire to get away from an uncomfortable work 
environment.  

On February 10, 2009, the Veteran reported experiencing an 
increase in symptoms.  He was experiencing early morning 
wakening, more irritability, low mood, relationship problems, 
and an increase in his alcohol intake.  The Veteran 
recognized that he needed help.  The Veteran was alert and 
oriented. Hs mood was depressed and his affect was 
constricted.  He was anhedonic.  He denied suicidal ideation.  
He reported having increased stress at work and was feeling 
increasingly angry.  He reported a loss in concentration.  
The examiner noted that the Veteran had an increase in 
occupational and interpersonal difficulties secondary to PTSD 
and depression.  On April 30, 2009, it was noted that the 
Veteran was on the cusp of a possible report to the nursing 
board due to his alcohol issues.  The next month, he again 
admitted to passive suicidal ideation.  His GAF was 50.  

In April 2009, the Board remanded this case.  

Schedule the Veteran for a VA examination to determine the 
nature and extent of his service-connected PTSD. The claims 
folder must be made available to the examiner in conjunction 
with the examination. Any testing deemed necessary, if any, 
should be performed. All pertinent psychiatric pathology 
should be noted in the examination report. As part of the 
evaluation, the examiner is requested to assign a Global 
Assessment of Functioning (GAF) score.  The Veteran attended 
counseling including for substance abuse issues.  On June 3, 
2009, the Veteran reported that he had been experiencing 
depressed mood, anxiety, intrusive recollections, poor sleep, 
social isolation, and hypervigilance.  He had been drinking 
more heavily, but went on medication to lessen his 
consumption.  He had experienced suicidal ideation.  On 
August 31, 2009, it was noted that the Veteran had decreased 
his work schedule to 1/2 time and was no longer on-call.  He 
was cognitively intact.  He had passive suicidal ideation.  
His GAF was 50.  

In an August 13, 2009 letter, R.R.M., M.D., LLC, indicated 
that the Veteran had PTSD.  he had been trained as a 
registered nurse and this was the only professional work he 
knew.  In 2004, after his divorce, he began suffering from 
worsening depression and started abusing alcohol more 
intensely.  He recently finished a 6 week outpatient 
comprehensive substance abuse program.  Despite this program 
and also being on multiple psychiatric medications, his PTSD 
had become more severe.  The Veteran himself thought that it 
was unsafe for him to work as a recovery room nurse.  The 
physician indicated that a higher evaluation was warranted.  
It was unlikely that the Veteran could be trained in another 
professional position.  

On August 20, 2009, the Veteran was afforded a VA 
examination.  On mental status examination, the Veteran was 
clean and casually dressed.  His psychomotor activity was 
lethargic, his speech was slow, his attitude was apathetic, 
his affect was felt, his mood was depressed and dysphoric, he 
exhibited attention disturbance, he was oriented in all 
spheres, his thought process was unremarkable, his thought 
content was suicidal, there was no homicidal ideation, and 
there were no psychotic manifestations.  His remote memory 
was normal and recent and immediate memory were mildly 
impaired.  It was noted that the Veteran had been reduced to 
1/2 time at work and his family relationships were 
deteriorating.  He was not maintained social relationships.  
The examiner indicated that his GAF was 40 and had been at 
this range for 2 years.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

In viewing the evidence in its totality, from the effective 
date of service connection, October 8, 2004, the Veteran's 
PTSD more nearly approximate the criteria for a 70 percent 
rating.  Although he was cognitively intact and his GAF 
fluctuated, it is clear that he had extreme difficulty in 
adapting to stressful circumstances, particularly in his work 
setting.  His alcohol abuse was escalating and it seems 
reasonable and prudent to conclude that he should not have 
been treating patients at any time during the appeal period 
due to his excessive use of alcohol and the sensitive nature 
of his employment as a recovery room nurse .  He even 
admitted that a patient had been hurt.  Although his alcohol 
abuse is not service-connected, it is now well settled that 
the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  The medical evidence of record does 
not draw any distinction regarding the Veteran's mental 
health symptomatology due to PTSD and due to his alcohol 
abuse; rather, they appear related.  The Board will therefore 
assume that all of the Veteran's psychiatric symptomatology 
to include alcohol abuse is attributable to his service-
connected PTSD.  The Board recognizes the Veteran's efforts 
to be aware of his problems and seek counseling help.  
Unfortunately, there was no long-term resolution for the 
Veteran and he only continued to worsen over time.  In sum, 
the Board finds that despite being cognitively intact, the 
Veteran's PTSD caused impairment in his mood, eventually 
resulting in consistent suicidal ideation, and also resulted 
in escalating alcohol abuse.  He demonstrated occupational 
and social impairment, with deficiencies in most areas.  

However, the Veteran was not totally impaired until 2 years 
prior to August 20, 2009; however, he was totally impaired as 
of August 20, 2007.  The VA examiner indicated that the 
Veteran had been functioning at the level displayed on the 
August 20, 2009 examination for 2 years.  The Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  See Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 
(1994).

As such, the 100 percent rating is warranted from August 20, 
2007.  Prior to that time, a total rating is not warranted 
because the Veteran did not have gross impairment in thought 
processes or communication.  He did not suffer from 
persistent delusions or hallucinations.  His behavior was not 
grossly inappropriate.  He was able to perform activities of 
daily living, including maintenance of minimal personal 
hygiene, for the majority of the time.  The Veteran was 
oriented in all spheres.  The Veteran had some memory 
impairment, but he did not have memory loss for names of 
close relatives, own occupation, or own name.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 70 percent from 
October 8, 2004 to August 20, 2007; and a 100 percent rating 
from August 20, 2007.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's PTSD 
with the established criteria found in the rating schedule 
for PTSD disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology; 
as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability beyond 
that described in the rating criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to a 70 percent rating from October 8, 2004 to 
August 20, 2007, and a 100 percent rating from August 20, 
2007, are granted, subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


